Title: From George Washington to Henry Woodward, 6 October 1755
From: Washington, George
To: Woodward, Henry

 

[Fredericksburg, 6 October 1755]
To Captain Henry Woodward.

You are hereby Ordered, to proceed with the Detachment under your Command to Fort Cumberland, according to the Route prescribed in the General Orders: You are to provide yourself at this place, with Sufficient Ammunition for your Detachment, as there is none at Winchester—When you arrive at Winchester, you are to procure a Waggon to assist you to Fort Cumberland.
You are to apply to the Commanding Officer at Winchester, for Arms for your Detachment: also for Sufficient Provisions to serve them to Fort Cumberland. When you arrive at the Fort, you are to see that the men are Exercised daily; and are to receive your Orders from the Commanding Officer there.
You are to observe Good Order—Given under my hand this 6th of October, 1755.

G:W.

